      Case 2:20-cv-02580-ODW-AS Document 95 Filed 08/28/20 Page 1 of 1 Page ID #:1133




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-02580-ODW (ASx)                                  Date   August 28, 2020
 Title           David Rovinsky, LLC v. Peter Voutsas et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):

      On August 26, 2020, Third-Party Defendant Levin Prado and Third-Party Plaintiff Peter
Voutsas stipulated to set aside the Clerk’s entry of Default as to Third-Party Defendant Levin
Prado. (ECF No. 91.) The Court has received no opposition from any other party. Therefore,
having reviewed and considered the parties’ Joint Stipulation, and for good cause appearing,
hereby ORDERS that the Default entered by the Clerk of the Court on August 17, 2020, against
Third-Party Defendant Levin Prado (ECF No. 88) is HEREBY SET ASIDE. The Court
ORDERS, based on the parties’ stipulation, that Third-Party Defendant Levin Prado shall file a
response to the Third-Party Complaint within twenty (20) days of the date of this Order.

         IT IS SO ORDERED.

                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
